TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00704-CV


Rhett Webster Pease, Appellant

v.

Texas Attorney General, Appellee




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
NO. 12,380, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Rhett Webster Pease has filed a notice of appeal from an "Order for
Issuance of Capias" issued by the trial court on July 27, 2007.  Appellant's notice of appeal is
untimely because it was filed more than thirty days after the order appealed from was signed by the
trial court.  See Tex. R. App. P. 26.1.  In addition, appellant appeals from an interlocutory order, not
a final judgment.
		This Court lacks jurisdiction over an appeal from an interlocutory order unless
jurisdiction is specifically provided by statute.  See Stary v. DeBord, 967 S.W.2d 352, 352-53
(Tex. 1998); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).  No statute
authorizes an interlocutory appeal from an order for issuance of capias.  See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014 (West Supp. 2007) (providing for appeal from certain interlocutory orders). 
Accordingly, we dismiss this appeal for want of jurisdiction.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   January 8, 2008